Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawing does not disclose a second TFT including an oxide semiconductor.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2,5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. US 2011/0037073.

Regarding claim 1, Ahn shows in fig.1A-2B, a display apparatus, comprising: a substrate (100)[0021]; a first thin film transistor [0031] on the substrate (100), the first thin film transistor including an active layer (120) including a source region (120a), a drain region (120b), and a channel region (120c)[0029] between the source region and the drain region (120a,120b); and a display device [0031] on the substrate (100) and electrically connected to the first thin film transistor, wherein the source region, the drain region, and the channel region (120) include a first dopant [0013-0015] and a second dopant [0013-0015], the second dopant being different from the first dopant (n, p doping, [0015]), and a concentration of the first dopant in the channel region [0022] is less than a concentration of the first dopant in the source region and the drain region (the doping is not similar , and the channel  is not necessarily doped).
As for the doping, it would have been to a person ordinary skilled in the art to manipulate that doping and have different concentration in the different region. I tis an obvious process step.
Regarding claim 2, Ahn shows in fig.1A-2B, a display apparatus wherein the first dopant is a p-type dopant [0022].
Regarding claim 5, Ahn shows in fig.1A-2B, a display apparatus, wherein the first thin film transistor further includes a gate electrode (150), a source electrode (130a), and a drain electrode (130b), the source electrode and the drain electrode respectively being connected to the source region (120a) and the drain region (120b), and the display device includes a first electrode (180) electrically connected to one of the source electrode and the drain electrode, and a second electrode (195) facing the first electrode (180).
Regarding claim 6, Ahn shows in fig.1A-2B, a display apparatus, wherein the display device further includes an intermediate layer (190) between the first electrode (180) and the second electrode (195), the intermediate layer (190) including an emission layer [0035].
2.	Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn as applied to claims 9,12,14,16, 18 and further in view of Lin US 2007/0126000.
Regarding claim 3, Ahn differs from the claimed invention because he does not explicitly disclose a device wherein a dopant is inert gas ions.
Lin [0023, 0027] a device wherein a dopant is inert gas ions.
Lin evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Ahn. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Lin in the device of Ahn because using an inert gas for doping is commonly known obvious method in the art; also the method will improve the quality of the device [0009].
Regarding claim 4, Ahn differs from the claimed invention because he does not explicitly disclose a device wherein a concentration of the second dopant is uniform in the source region, the drain region, and the channel region.
Lin discloses a device wherein a concentration of the second dopant is uniform [0022] in the source region, the drain region, and the channel region.
Lin evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Ahn. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Lin in the device of Ahn because the non-uniformity of the defects and crystallization of the polysilicon layer can be improved, and the channel layer can have the same characteristics [0022].
3.	Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn as applied to claims 9,12,14,16, 18 and further in view of Kim et al US 2018/0114822.
Regarding claims 7,8, Ahn discloses a device wherein the active layer (120) of the first thin film transistor includes polycrystalline silicon [0013-0015].
Ahn differs from the claimed invention because he does not explicitly disclose a display apparatus further includes a second thin film transistor including an oxide semiconductor.
Kim discloses a display apparatus further includes a second thin film transistor (DT, ST, two TFT’s) including an oxide semiconductor [0040].
Kim is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Ahn. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Lin in the device of Ahn because it is capable of ensuring reliability and stability of a product by preventing a crack from being generated in an inorganic layer positioned at an end of a flexible substrate in a cutting process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813